Motion to amend remittitur granted. Beturn of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that to disqualify him as a juror because of his blindness violated his rights under the equal protection clause of the Fourteenth Amendment as well as his rights under the due process clause of that amendment. The Court of Appeals held that appellant’s constitutional rights had not been violated. [See 21 N Y 2d 898.]